DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
It is noted that the application filing receipt mailed 30 January 2020 says “Please verify the accuracy of the data presented on this receipt” (emphasis omitted).  
It is further noted that only one of the provisional applications mentioned in the ADS and specification appear on this receipt.  
This application cannot directly claim the benefit of a provisional application filed more than one year prior to the filing of the instant application.  On the application data sheet, in the left column of the Domestic Benefit section, no application numbers are provided.  Therefore, as stated on the ADS, the blank spaces are all considered to represent the instant application, rather than a parent application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In claim 1, “a generally cylindrical outer wall portion” is recited and later “the cylindrical outer wall”.  This is confusing because no distinction between “wall” and “wall portion” is maintained.  
In claim 6, there is no explicit antecedent basis for “the bottom chime”.  Consistent terminology should be used.   
In claim 12, “a generally cylindrical outer wall portion” is recited and later “the cylindrical outer wall”.  This is confusing because no distinction between “wall” and “wall portion” is maintained.  
In claim 20, “a generally cylindrical outer wall portion” is recited and later “the cylindrical outer wall”.  This is confusing because no distinction between “wall” and “wall portion” is maintained.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nord (US 1,658,251).  Regarding claim 1, Nord discloses an assembly comprising a generally cylindrical outer wall portion (1 or a portion thereof) having a first end and a second end defining an interior storage volume therebetween; a top portion (see Fig. 1) attached to the first end of the cylindrical outer wall; a bottom sump portion (10 or a portion thereof) attached to the second end of the cylindrical wall, the bottom sump portion having an oblique conical shape (see Figs. 1 and 2) and a frustum base (11), wherein the frustum base is substantially parallel to the top portion (see Fig. 1); and a port (4) operationally connected to the top portion.  Regarding claim 2, the port is oriented directly above the frustum base (see Fig. 1).  Regarding claim 5, the assembly further includes a lower chime extending downwardly from the bottom sump portion, the lower chime having an outer wall portion and an inner wall portion (see Fig. 1). Regarding claim 11, the assembly further comprises a security tab (5 or 6), wherein the security tab is directly coupled to the top portion proximate the port.  
Claims 1, 2, 5, 7, 8, 11-13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waston (US 6,047,846).  Regarding claim 1, Watson discloses an assembly comprising a generally cylindrical outer wall portion (14 or a portion thereof) having a first end and a second end defining an interior storage volume therebetween; a top portion (16) attached to the first end of the cylindrical outer wall; a bottom sump portion (18 or a portion thereof) attached to the second end of the cylindrical wall, the bottom sump portion having an oblique conical shape (see Fig.  1) and a frustum base (34), wherein the frustum base is substantially parallel to the top portion (see Fig. 1); and a port (24 or 26) operationally connected to the top portion.  Regarding claim 2, the port (26) is oriented directly above the frustum base (see Fig. 1).  Regarding claim 5, the assembly further includes a lower chime (56) extending downwardly from the bottom sump portion, the lower chime having an outer wall portion and an inner wall portion (see Fig. 1).  Regarding claim 7, the assembly further includes an upper chime (52) extending upwardly from the top portion, such that the circumference of the distal end of the upper chime is greater than the circumference of the upper chime proximate the top portion, the upper chime having an inner wall portion and an outer wall portion (see Fig. 1).  Regarding claim 8, the upper chime further includes a support lip directly coupled with the inner wall portion of the upper chime, the supporting lip extending out from the inner wall portion and inwardly towards the center of the top portion (see Fig. 1).  Regarding claim 11, the assembly further comprises a security tab (28 or 30), wherein the security tab is directly coupled to the top portion proximate the port.  Regarding claim 12, Watson discloses an assembly comprising a generally cylindrical outer wall portion (14 or a portion thereof) having a first end and a second end defining an interior storage volume therebetween; a top portion (16) attached to the first end of the cylindrical outer wall; a bottom sump portion (18 or a portion thereof) attached to the second end of the cylindrical wall, the bottom sump portion having an oblique conical shape (see Fig.  1) and a frustum base (34), wherein the frustum base is substantially parallel to the top portion (see Fig. 1); and a port (24 or 26) operationally connected to the top portion, an upper chime (52) extending upwardly and outwardly from the top portion the upper chime having an inner wall portion and an outer wall portion (see Fig. 1) and a lower chime (56) extending downwardly from the bottom sump portion (see Fig. 1). Regarding claim 13, the port (26) is oriented directly above the frustum base (see Fig. 1).  Regarding claim 16, the upper chime further includes a support lip directly coupled with the inner wall portion of the upper chime, the supporting lip extending out from the inner wall portion and inwardly towards the center of the top portion (see Fig. 1).  Regarding claim 19, the assembly further comprises a security tab (28 or 30), wherein the security tab is directly coupled to the top portion proximate the port.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waston (US 6,047,846). The assembly of Watson was discussed above.  Regarding claims 6, 9 and 18, Watson further discloses a plurality of ribs (20,22); providing additional ribs in other location would have been obvious to one of ordinary skill in the art.  Similarly, regarding claims 10 and 17, duplicating other parts would have been obvious to storage addition material for example.  See  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) concerning the obviousness of duplicating parts.  
Claims 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waston (US 6,047,846) in view of Maker (US 1,506,652).  The assembly of Watson was discussed above. While Watson discloses two ports (24 and 26), a mixer is not disclosed.  Maker teaches locating a mixer having a shaft (16) and impeller (19) in a port of a highly analogous top portion of a drum assembly.  It would have been obvious to one of ordinary skill in the art to have provided the assembly of Watson with a mixer as taught by Maker, to ensure uniform quality of material being dispensed.  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waston (US 6,047,846) in view of Mizzi (US 4,147,284).  The assembly of Watson was discussed above. While Watson further discloses a pump assembly (40) having a pump tube (42) and a dip tube fitting (46), bellows are not explicitly disclosed.  Mizzi teaches providing an analogous tube with bellows (27).  It would have been obvious to one of ordinary skill in the art to have provided the tube with bellows for flexibility.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774